DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 7-11, 13-14, 17-21, 23-24, and 27-30 are pending in this office action.
Response to Arguments
Applicant’s arguments filed on June 20th, 2022, with respects to claims 1, 3-4, 7-11, 13-14, 17-21, 23-24, and 27-30 under 35 U.S.C 103 have been fully considered and are persuasive. The rejections of the previous office has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1, 3-4, 7-11, 13-14, 17-21, 23-24, and 27-30 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on record, the examiner notes the modification of U.S Patent Application Publication 2007/0027905 issued to Warren et al. (hereinafter as "Warren") in view of E.P Patent Application Publication 3889776 issued to Jun Tan et al. (hereinafter as "Tan") in further view of U.S Patent Application Publication 2018/0075107 issued to Park et al. (hereinafter as “Park”) in view of U.S Patent Application Publication 2018/0275977 issued to Kudriavtsev et al. (hereinafter as "Kudriavtsev") in further view of U.S Patent Application Publication 2018/0321916 issued to Inoue et al. (hereinafter as “Inoue”)  do not explicitly teach and/or render obvious the following limitations of the instant application in combination with the remaining of the claims:

generating, by executing the received first code in the first programming language, a second RDD based on the generated , the first code further including: a first particular code statement invoking a first set of operations to generate the RDD, the RDD comprising a first Java virtual machine (JVM) object, a second particular code statement invoking a second set of operations to map data associated with the RDD and generates the second RDD, the second RDD including a reference to the RDD generated by the first particular code, the second RDD comprising a second JVM object, and a third particular code statement initiating execution of a particular operation to run the second RDD, provided by the second particular code, and the particular operation providing a set of results to a driver;

With regards to the above limitation, U.S Patent Application Publication 2007/0027905 issued to Warren et al. (hereinafter as "Warren") teaches a query translation system in which converts the query that is object-oriented format into a equivalent query in a query language that can be used directly by a database. The system examines the structure of the object-oriented representation of the query and creates an equivalent of the query to the idealized version of the target query language. Warren is the closest prior art to teach a code that includes action command that triggers an output of the results by executing the query and passing it to the translator in which creates an idealized representation of the query to be forwarded to the database for usage and then determining the compatibility based on identifying the differences between the idealized language and actual target language in such determines that the first code is translated to the second code between the two programming languages.  

Warren does not explicitly teach the novelty of the invention comprising to generate the code of the first programming language utilizing a second resilent distributed dataset (RDD) by utilizing a Java virtual machine object for a first code segment, a second code segment in which comprises a second set of operation to map data associated with the RDD and generating the second RDD in which references the first particular code and the second RDD comprises a second JVM object and then finally including a third particular code statement in which includes a particular operation to run the second RDD and providing the second particular code and the particular operation a set of results to a driver. The novelty feature of this claim provides ways to handle data pruning and data optimization in such improve the speed and efficiency of executing the job. Applicant’s specification on [0061]-[0062], “...code in a first programming language (e.g., Scala code) can be provided to perform operations (e.g., various transformations or actions) involving a given RDD...can be applied onto the RDDs: 1) narrow transformation and 2) wide transformation”. The code provided is then translated based on the translator without additional user interaction and required changes to the code as indicated in the applicant’s specification on [0065]. Thus providing the translation of the code and generating a RDD based on the code statement through a series of steps and further generating a directed acyclic graph (DAG) allows better efficiency and filtering of the data.
  
Also regards to the above limitation, E.P Patent Application Publication 3889776 issued to Jun Tan et al. (hereinafter as "Tan") teaches utilizing data sharing from a Spark architecture. Tan utilizes a first server in creating a directed acyclic graph (DAG) including a RDD and transforming the existing RDD into another RDD through a plurality of transformations based on the operation that is selected. Tan indicates the RDD being divided through a plurality of partitions based on the dataset segment based on the partitions of the RDD to be stored through different works in the cluster and determining how the first format is incompatible with the database system based on the parent and child relationship. Tan is the closest prior art to teach the multiple RDD in which are incompatible and showing how the DAG includes two set of the RDD. 
Tan does not explicitly teach the novelty of the invention comprising to generate the code of the first programming language utilizing a second resilent distributed dataset (RDD) by utilizing a Java virtual machine object for a first code segment, a second code segment in which comprises a second set of operation to map data associated with the RDD and generating the second RDD in which references the first particular code and the second RDD comprises a second JVM object and then finally including a third particular code statement in which includes a particular operation to run the second RDD and providing the second particular code and the particular operation a set of results to a driver. The novelty feature of this claim provides ways to handle data pruning and data optimization in such improve the speed and efficiency of executing the job. Applicant’s specification on [0061]-[0062], “...code in a first programming language (e.g., Scala code) can be provided to perform operations (e.g., various transformations or actions) involving a given RDD...can be applied onto the RDDs: 1) narrow transformation and 2) wide transformation”. The code provided is then translated based on the translator without additional user interaction and required changes to the code as indicated in the applicant’s specification on [0065]. Thus providing the translation of the code and generating a RDD based on the code statement through a series of steps and further generating a directed acyclic graph (DAG) allows better efficiency and filtering of the data.  

Moreover, regards to the above limitation, U.S Patent Application Publication 2018/0075107 issued to Park et al. (hereinafter as “Park”) teaches serializing event data based on the continuous stream of events by receiving a batch of events in a continuous data stream and performing serialization of data in the batch of events. Park teaches creating a Directed Acyclic Graph (DAG) of RDD objects based on the RDD objects in which the node perform serialization and de-serialization of data in the RDD object and then generate a table of the event streams of the Schema timestamps, orderID, and order amount. Park is the closest prior art to generate a database table in which teaches serialized DAG in which comprises of a column corresponding to the object in which corresponds to the partition identifier, and serialized partition object. 
Park does not explicitly teach the novelty of the invention comprising to generate the code of the first programming language utilizing a second resilent distributed dataset (RDD) by utilizing a Java virtual machine object for a first code segment, a second code segment in which comprises a second set of operation to map data associated with the RDD and generating the second RDD in which references the first particular code and the second RDD comprises a second JVM object and then finally including a third particular code statement in which includes a particular operation to run the second RDD and providing the second particular code and the particular operation a set of results to a driver. The novelty feature of this claim provides ways to handle data pruning and data optimization in such improve the speed and efficiency of executing the job. Applicant’s specification on [0061]-[0062], “...code in a first programming language (e.g., Scala code) can be provided to perform operations (e.g., various transformations or actions) involving a given RDD...can be applied onto the RDDs: 1) narrow transformation and 2) wide transformation”. The code provided is then translated based on the translator without additional user interaction and required changes to the code as indicated in the applicant’s specification on [0065]. Thus providing the translation of the code and generating a RDD based on the code statement through a series of steps and further generating a directed acyclic graph (DAG) allows better efficiency and filtering of the data.  

Additionally, with regards to the limitation above, U.S Patent Application Publication 2018/0275977 issued to Kudriavtsev et al. (hereinafter as "Kudriavtsev") teaches translating computer program code from a first high level to a second high level language based on the analysis of a code conversion tool. The data structure retrieves the source code of the first programming language and then identifies each symbol in the source code of the programming language by analyzing the derived classes in the source code and determine whether the derived class can be identify to determine a new derived class for the second high level language based on the state information. Kudriavtsev is the closest prior art to teach the first code in the programming language in which correspond to the external system that is different from the database system in which prevents the translation. 
Kudriavtsev does not explicitly teach the novelty of the invention comprising to generate the code of the first programming language utilizing a second resilent distributed dataset (RDD) by utilizing a Java virtual machine object for a first code segment, a second code segment in which comprises a second set of operation to map data associated with the RDD and generating the second RDD in which references the first particular code and the second RDD comprises a second JVM object and then finally including a third particular code statement in which includes a particular operation to run the second RDD and providing the second particular code and the particular operation a set of results to a driver. The novelty feature of this claim provides ways to handle data pruning and data optimization in such improve the speed and efficiency of executing the job. Applicant’s specification on [0061]-[0062], “...code in a first programming language (e.g., Scala code) can be provided to perform operations (e.g., various transformations or actions) involving a given RDD...can be applied onto the RDDs: 1) narrow transformation and 2) wide transformation”. The code provided is then translated based on the translator without additional user interaction and required changes to the code as indicated in the applicant’s specification on [0065]. Thus providing the translation of the code and generating a RDD based on the code statement through a series of steps and further generating a directed acyclic graph (DAG) allows better efficiency and filtering of the data.  

Finally, with regards to the above limitation, U.S Patent Application Publication 2018/0321916 issued to Inoue et al. (hereinafter as “Inoue”) teaches identifying a code portion that access user-defined function in the user program and converts the code portion based on the argument to reference an internal data representation based on the user program and generate the code to called the user-defined function to perform the conversion. Inoue is the closest prior art to teach determining that the code is incompatible with the database system in which would require generating a user-defined function (UDF) based on the part of the first code and then utilizing the UDF to called out the second programming language based on the calling of the code. 

Inoue does not explicitly teach the novelty of the invention comprising to generate the code of the first programming language utilizing a second resilent distributed dataset (RDD) by utilizing a Java virtual machine object for a first code segment, a second code segment in which comprises a second set of operation to map data associated with the RDD and generating the second RDD in which references the first particular code and the second RDD comprises a second JVM object and then finally including a third particular code statement in which includes a particular operation to run the second RDD and providing the second particular code and the particular operation a set of results to a driver. The novelty feature of this claim provides ways to handle data pruning and data optimization in such improve the speed and efficiency of executing the job. Applicant’s specification on [0061]-[0062], “...code in a first programming language (e.g., Scala code) can be provided to perform operations (e.g., various transformations or actions) involving a given RDD...can be applied onto the RDDs: 1) narrow transformation and 2) wide transformation”. The code provided is then translated based on the translator without additional user interaction and required changes to the code as indicated in the applicant’s specification on [0065]. Thus providing the translation of the code and generating a RDD based on the code statement through a series of steps and further generating a directed acyclic graph (DAG) allows better efficiency and filtering of the data.  

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art.

	The above limitation, when combined with the rest of the limitation recited in independent claims 1, 11, and 21 in combination with the current elements are both novel and unobvious over the prior art of record.

Dependent claims 3-4, 7-10, 13-14, 17-20, 23-24, and 27-30 are being definite, further limiting, and fully enabled by the specification is allowed by virtue of its dependency on the corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/20/2022
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162